Citation Nr: 0401356	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than July 2, 1998, 
for the grant of service connection for bipolar disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from November to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 12, 2002, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for bipolar 
disorder and assigned a 10 percent rating effective July 2, 
1998.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge on June 19, 2003.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  In July 1978, the RO denied the veteran's original claim 
of service connection for a nervous condition; he did not 
appeal in a timely fashion from that decision, and it became 
final.  The veteran subsequently attempted to reopen his 
claim in May 1984, January 1986, and February 1987, but was 
informed in June 1984, March 1986, and May 1987, and October 
1987 that the RO had not received the new and material 
evidence necessary to do so.  The veteran did not appeal 
those determinations and they became final.

3.  The application to reopen the claim for service 
connection for bipolar disorder was received on July 2, 1998.

4.  Entitlement to service connection for bipolar disorder 
was established in an April 2002 rating decision; a 10 
percent evaluation was assigned for this disability effective 
from July 2, 1998, date of receipt of the claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 2, 1998, for the grant of service connection for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 5108, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
earlier effective date.  The veteran was afforded a VA 
examination in April 2002.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The letter did not notify the veteran of the 
evidence needed to substantiate entitlement to an earlier 
effective date for service connection.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Analysis

The veteran contends that the effective date for the grant of 
service connection should be in 1973 when he was discharged 
from service.  At his hearing he maintained that he was 
entitled to the 1973 effective date, because he was 
experiencing severe symptoms of bipolar disorder at the time 
of his discharge from service, and these symptoms continued 
after service.  He also indicated that the symptoms prevented 
him from filing and pursuing earlier claims for service 
connection for bipolar disorder.

The law governing the assignment of an effective date for an 
award of disability compensation provides that the effective 
date shall be the day following the date of separation from 
active service if application therefore is received within 
one year from the date of separation.  38 U.S.C.A. §§ 
5110(a),(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  
Otherwise, in cases where the application is not filed more 
than one year from release of service, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  Id.

The veteran first filed a claim for service connection for a 
nervous condition in June 1998.  That claim was denied by the 
RO in July 1978.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in July 1978.  The veteran did not undertake 
further action and the RO's denial became final.

The veteran attempted to reopen his claim in May 1984, 
January 1986, and February 1987.  He was informed by the RO 
in June 1984, March 1986, May 1987, and October 1987, that 
new and material evidence had not been received and the claim 
would not be reopened.  The veteran did not appeal any of the 
determinations, and they subsequently became final.

The veteran filed a claim for service connection for bipolar 
disorder on July 2, 1998.  The RO reopened the claim and 
denied service connection for acute paranoid schizophrenia on 
January 5, 1999.  The veteran filed a timely appeal and his 
claim was reopened in an August 6, 2001, Board decision.  The 
RO subsequently granted service connection for bipolar 
disorder in an April 12, 2002, rating decision.

The RO assigned July 2, 1998, as the effective date of the 
award of disability compensation for the veteran's service-
connected bipolar disorder since it is the date of receipt of 
the veteran's most recent claim following an unappealed final 
determination.  

In the case of an award based on new and material evidence 
(other than service department records) received after a 
final disallowance, the effective date of the award will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2003).  
Since the veteran's claim was allowed on the basis of new and 
material evidence the effective date could be no earlier than 
the date of receipt of the new claim.  In this case, that 
date is July 2, 1998.

The Board has noted the veteran's testimony with regard to 
the effect his bipolar disorder had on his ability to make 
and pursue earlier claims.  However, effective dates can only 
be established in accordance with existing law and 
regulations.  VA cannot apply equity to award an effective 
date that is earlier than that otherwise authorized by law.  
Andrews v. Principi, No. 03-7053 (Fed. Cir. Dec. 9, 2003).

The claim for an effective date earlier than July 2, 1998, 
for the award of service connection for bipolar disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to an earlier effective date earlier than July 2, 
1998, for the grant of service connection is denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



